DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 27 claims and claims 1-27 are pending.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses means plus functional languages without reciting sufficient structures to perform the recited function and the means is not preceded by a structural modifier. Such claim limitation(s) is/are: “an apparatus configured to decode video data”, “means for receiving a current picture of video data”, “means for determining that reference picture resampling is enabled”, “means for disabling subpicture processing for the current picture” and “means for decoding blocks of the current picture” in claim(s) 19.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “an apparatus” is not explicitly depicted in any drawing, however, from original disclosure paragraph [0211], it is understood that Fig. 1, reference numeral 100, represents the apparatus; “means for receiving” is not depicted in any drawings but from the original disclosure paragraphs [0198]-[0199], it is understood that the means represents one or more processors implemented in circuitry; “means for determining” is not depicted in any drawings but from the original disclosure paragraphs [0198]-[0199], it is understood that the means represents one or more processors implemented in circuitry; “means for disabling” is not depicted in any drawings but from the original disclosure paragraphs [0198]-[0199], it is understood that the means represents one or more processors implemented in circuitry; “means for decoding” is not [0198]-[0199], it is understood that the means represents one or more processors implemented in circuitry. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-11, 13-27 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (WO 2021/073488 A1) (See attached pdf file).

Regarding claim 1, Liu et al. disclose a method of decoding video data (P3, [0013]; Fig. 12), the method comprising: 
receiving a current picture of video data (Abstract; Fig. 12 denotes the decoder which receives an encoded bitstream containing a current picture); 
determining that reference picture resampling is enabled for the current picture (P80, #45; It discloses a syntax element RPR flag which indicates reference picture resampling is enabled or not); 
disabling subpicture processing for the current picture based on the reference picture resampling being enabled (P58, #9a; It discloses that if the resolution of the current picture and that of the reference picture are different, meaning in RPR (Reference Picture Resampling) mode, then there cannot be any sub-picture in the current picture, or in other words sub-picture level processing is disabled); and 
decoding blocks of the current picture using the reference picture resampling (P51, [0185]; P51-52, #1; P57, #5; It discloses that when the resolutions of the reference picture and current picture are different, meaning RPR mode, the current picture is predicted by up-sampling or down-sampling the reference picture).  

Regarding claim 2, Liu et al. disclose the method of claim 1, further comprising: 
determining that a number of subpictures is one based on the reference picture resampling being enabled (P12; It discloses a syntax element called subpic_treated_as_pic_flag [SubPicIdx] being 1, meaning the subpicture and the picture are same and therefore the number of subpicture is one which is the picture itself).  

Regarding claim 4, Liu et al. disclose the method of claim 1, wherein decoding blocks of the current picture using the reference picture resampling comprises: 
determining a reference picture for a first block of the current picture (P55, #4; P59, #12; P97, [0219]; It discloses that conversion of a current block of the current picture is based on determination of a size/resolution of a reference picture being different than that of a current picture, or in other words in RPR mode. It is also shown in Fig. 7, where a block in the current picture is referred to by either a block of a reference picture in L0 or a block of a reference picture in L1); 
performing a reference picture scaling process on the reference picture based on the reference picture having a different size than the current picture to produce a scaled reference picture (P9, See hori_scale_fp and vert_scale_fp which represent the scaling ratios of the horizontal and vertical parameters of the reference picture as disclosed in P73, #35. Also see P81, bullet c for reference pictures being scaled); and 
decoding the first block using the scaled reference picture (P51, [0185]; P51-52, #1; P57, #5; It discloses that when the resolutions of the reference picture and current picture are different, meaning RPR mode, the current picture is predicted by up-sampling or down-sampling the reference picture).  

Regarding claim 5, Liu et al. disclose the method of claim 4, further comprising: 
determining a reference picture scaling ratio for the reference picture resampling based on a width of a scaling window (PicOutputWidthL) of the current picture and a height of the scaling window (PicOutputHeightL) of the current picture, wherein values of PicOutputWidthL and PicOutputHeightL are constrained, respectively, relative to a width of a scaling window (refPicOutputWidthL) of the reference picture and a height of the scaling window (refPicOutputHeightL) of the reference picture (P7, [0045]; See the conformance window flag being set and the corresponding offset values determine the PicOutputWidthL and PicOutputHeightL which are constrained by the refPicOutputWidthL and refPicOutputHeightL as shown in P81-82, [0187], wherein the scaling window is constrained with conformance window as disclosed in P73, #35a); and 
performing the reference picture resampling using the determined reference picture scaling ratio (P80, bullet xvii; it discloses the determination of the scaled reference picture RefPicIsScaled by using the above constrained parameters).  

Regarding claim 6, Liu et al. disclose the method of claim 5, wherein the values of PicOutputWidthL and PicOutputHeightL are constrained such that PicOutputWidthL * A is greater than or equal to refPicOutputWidthL, PicOutputHeightL * A is greater than or equal to refPicOutputHeightL, PicOutputWidthL is less than or equal to refPicOutputWidthL * B, and PicOutputHeightL is less than or equal to refPicOutputHeightL * B, where parameters A and B are any non-zero positive number, and B is greater than A (P81-82, [0187]; It shows the 4 constrained conditions for RPR, where multipliers 2 and 8 are the two non-zero positive numbers A and B respectively).

7, Liu et al. disclose the method of claim 6, wherein A equals 2 and B equals 8 (P81-82, [0187]; It shows the 4 constrained conditions for RPR, where multipliers 2 and 8 are the two non-zero positive numbers A and B respectively).  

Regarding claim 8, Liu et al. disclose the method of claim 4, further comprising: 
determining one or more reference picture scaling values for the reference picture scaling process (P9, See hori_scale_fp and vert_scale_fp which represent the scaling ratios of the horizontal and vertical parameters of the reference picture as disclosed in P73, #35. Also see P81, bullet c for reference pictures being scaled); 
clipping the one or more reference picture scaling values to be within a predefined range (P68-69, #28 shows the different ways of clipping the reference picture width/height. P70, bullet g also discloses clipping mechanism. In P12, Eqns 8-771, 8-772 show the clipping); and 
performing the reference picture resampling in accordance with the clipped reference picture scaling values (P12, Eqns 8-777, 8-778, 8-779 shows the reference picture resampling with the clipped reference picture scaling values).  

Regarding claim 9, Liu et al. disclose the method of claim 1, further comprising: displaying the current picture (P102, [0265]; Fig. 10, reference numeral 122).  

Regarding claim 10, Liu et al. disclose an apparatus configured to decode video data (P3, [0013]; Fig. 12), the apparatus comprising: 
a memory configured to store video data (Fig. 5, reference numeral 504; P95, [0198]); and 
one or more processors implemented in circuitry and in communication with the memory (Fig. 5, reference numeral 502; P95, [0198]), the one or more processors configured to: 
receive a current picture of the video data (Abstract; Fig. 12 denotes the decoder which receives an encoded bitstream containing a current picture); 
determine that reference picture resampling is enabled for the current picture (P80, #45; It discloses a syntax element RPR flag which indicates reference picture resampling is enabled or not); 
disable subpicture processing for the current picture based on the reference picture resampling being enabled (P58, #9a; It discloses that if the resolution of the current picture and that of the reference picture are different, meaning in RPR (Reference Picture Resampling) mode, then there cannot be any sub-picture in the current picture, or in other words sub-picture level processing is disabled); and 
decode blocks of the current picture using the reference picture resampling (P51, [0185]; P51-52, #1; P57, #5; It discloses that when the resolutions of the reference picture and current picture are different, meaning RPR mode, the current picture is predicted by up-sampling or down-sampling the reference picture).  

Regarding claim 11, Liu et al. disclose the apparatus of claim 10, wherein the one or more processors are further configured to: 
determine that a number of subpictures is one based on the reference picture resampling being enabled (P12; It discloses a syntax element called subpic_treated_as_pic_flag [SubPicIdx] being 1, meaning the subpicture and the picture are same and therefore the number of subpicture is one which is the picture itself).  

Regarding claim 13, Liu et al. disclose the apparatus of claim 10, wherein to decode blocks of the current picture using the reference picture resampling, the one or more processors are further configured to: 
determine a reference picture for a first block of the current picture (P55, #4; P59, #12; P97, [0219]; It discloses that conversion of a current block of the current picture is based on determination of a size/resolution of a reference picture being different than that of a current picture, or in other words in RPR mode. It is also shown in Fig. 7, where a block in the current picture is referred to by either a block of a reference picture in L0 or a block of a reference picture in L1); 
perform a reference picture scaling process on the reference picture based on the reference picture having a different size than the current picture to produce a scaled reference picture (P9, See hori_scale_fp and vert_scale_fp which represent the scaling ratios of the horizontal and vertical parameters of the reference picture as disclosed in P73, #35. Also see P81, bullet c for reference pictures being scaled); and 
decode the first block using the scaled reference picture (P51, [0185]; P51-52, #1; P57, #5; It discloses that when the resolutions of the reference picture and current picture are different, meaning RPR mode, the current picture is predicted by up-sampling or down-sampling the reference picture).  

Regarding claim 14, Liu et al. disclose the apparatus of claim 13, wherein the one or more processors are further configured to: 
determine a reference picture scaling ratio for the reference picture resampling based on a width of a scaling window (PicOutputWidthL) of the current picture and a height of the scaling window (PicOutputHeightL) of the current picture, wherein values of PicOutputWidthL and PicOutputHeightL are constrained, respectively, relative to a width of a scaling window (refPicOutputWidthL) of the reference picture and a height of the scaling window (refPicOutputHeightL) of the reference picture (P7, [0045]; See the conformance window flag being set and the corresponding offset values determine the PicOutputWidthL and PicOutputHeightL which are constrained by the refPicOutputWidthL and refPicOutputHeightL as shown in P81-82, [0187], wherein the scaling window is constrained with conformance window as disclosed in P73, #35a); and 
perform the reference picture resampling using the determined reference picture scaling ratio (P80, bullet xvii; it discloses the determination of the scaled reference picture RefPicIsScaled by using the above constrained parameters).  

Regarding claim 15, Liu et al. disclose the apparatus of claim 14, wherein the values of PicOutputWidthL and PicOutputHeightL are constrained such that PicOutputWidthL * A is greater than or equal to refPicOutputWidthL, PicOutputHeightL * A is greater than or equal to refPicOutputHeightL, PicOutputWidthL is less than or equal to refPicOutputWidthL * B, and PicOutputHeightL is less than or equal to refPicOutputHeightL * B, where parameters A and B are any non-zero positive number, and B is greater than A (P81-82, [0187]; It shows the 4 constrained conditions for RPR, where multipliers 2 and 8 are the two non-zero positive numbers A and B respectively).  

16, Liu et al. disclose the apparatus of claim 15, wherein A equals 2 and B equals 8 (P81-82, [0187]; It shows the 4 constrained conditions for RPR, where multipliers 2 and 8 are the two non-zero positive numbers A and B respectively).  

Regarding claim 17, Liu et al. disclose the apparatus of claim 13, wherein the one or more processors are further configured to: 
determine one or more reference picture scaling values for the reference picture scaling process (P9, See hori_scale_fp and vert_scale_fp which represent the scaling ratios of the horizontal and vertical parameters of the reference picture as disclosed in P73, #35. Also see P81, bullet c for reference pictures being scaled); 
clip the one or more reference picture scaling values to be within a predefined range (P68-69, #28 shows the different ways of clipping the reference picture width/height. P70, bullet g also discloses clipping mechanism. In P12, Eqns 8-771, 8-772 show the clipping); and 
perform the reference picture resampling in accordance with the clipped reference picture scaling values (P12, Eqns 8-777, 8-778, 8-779 shows the reference picture resampling with the clipped reference picture scaling values).  

Regarding claim 18, Liu et al. disclose the apparatus of claim 10, further comprising: a display configured to display the current picture (P102, [0265]; Fig. 10, reference numeral 122).  

Regarding claim 19, Liu et al. disclose an apparatus configured to decode video data (P3, [0013]; Fig. 12), the apparatus comprising: 
means for receiving a current picture of video data (Abstract; Fig. 12 denotes the decoder which receives an encoded bitstream containing a current picture); 
means for determining that reference picture resampling is enabled for the current picture (P80, #45; It discloses a syntax element RPR flag which indicates reference picture resampling is enabled or not); 
means for disabling subpicture processing for the current picture based on the reference picture resampling being enabled (P58, #9a; It discloses that if the resolution of the current picture and that of the reference picture are different, meaning in RPR (Reference Picture Resampling) mode, then there cannot be any sub-picture in the current picture, or in other words sub-picture level processing is disabled); and 
means for decoding blocks of the current picture using the reference picture resampling (P51, [0185]; P51-52, #1; P57, #5; It discloses that when the resolutions of the reference picture and current picture are different, meaning RPR mode, the current picture is predicted by up-sampling or down-sampling the reference picture).  

Regarding claim 20, Liu et al. disclose a non-transitory computer-readable storage medium storing instructions (P3, [0012]) that, when executed, cause one or more processors (Fig. 5, reference numeral 502; P95, [0198]) configured to decode video data to: 
receive a current picture of the video data (Abstract; Fig. 12 denotes the decoder which receives an encoded bitstream containing a current picture); 
determine that reference picture resampling is enabled for the current picture (P80, #45; It discloses a syntax element RPR flag which indicates reference picture resampling is enabled or not); 
disable subpicture processing for the current picture based on the reference picture resampling being enabled (P58, #9a; It discloses that if the resolution of the current picture and that of the reference picture are different, meaning in RPR (Reference Picture Resampling) mode, then there cannot be any sub-picture in the current picture, or in other words sub-picture level processing is disabled); and 
decode blocks of the current picture using the reference picture resampling (P51, [0185]; P51-52, #1; P57, #5; It discloses that when the resolutions of the reference picture and current picture are different, meaning RPR mode, the current picture is predicted by up-sampling or down-sampling the reference picture).  

Regarding claim 21, Liu et al. disclose an apparatus configured to encode video data (P3, [0014]; Fig. 11), the apparatus comprising: 
a memory configured to store video data (Fig. 5, reference numeral 504; P95, [0198]); and 
one or more processors implemented in circuitry and in communication with the memory (Fig. 5, reference numeral 502; P95, [0198]), the one or more processors configured to: 
receive a current picture of the video data (Abstract; Fig. 11 denotes the encoder which receives a raw video data from a video source containing a current picture); 
determine that reference picture resampling is enabled for the current picture (P80, #45; It discloses a syntax element RPR flag which indicates reference picture resampling is enabled or not); 
disable subpicture processing for the current picture based on the reference picture resampling being enabled (P58, #9a; It discloses that if the resolution of the ); and 
encode blocks of the current picture using the reference picture resampling (P51, [0185]; P51-52, #1; P57, #5; It discloses that when the resolutions of the reference picture and current picture are different, meaning RPR mode, the current picture is predicted by up-sampling or down-sampling the reference picture).  

Regarding claim 22, Liu et al. disclose the apparatus of claim 21, wherein to encode blocks of the current picture using the reference picture resampling, the one or more processors are further configured to: 
determine a reference picture for a first block of the current picture (P55, #4; P59, #12; P97, [0219]; It discloses that conversion of a current block of the current picture is based on determination of a size/resolution of a reference picture being different than that of a current picture, or in other words in RPR mode. It is also shown in Fig. 7, where a block in the current picture is referred to by either a block of a reference picture in L0 or a block of a reference picture in L1); 
perform a reference picture scaling process on the reference picture based on the reference picture having a different size than the current picture to produce a scaled reference picture (P9, See hori_scale_fp and vert_scale_fp which represent the scaling ratios of the horizontal and vertical parameters of the reference picture as disclosed in P73, #35. Also see P81, bullet c for reference pictures being scaled); and 
encode the first block using the scaled reference picture (P51, [0185]; P51-52, #1; P57, #5; It discloses that when the resolutions of the reference picture and current picture are different, meaning RPR mode, the current picture is predicted by up-sampling or down-sampling the reference picture).  

Regarding claim 23, Liu et al. disclose the apparatus of claim 22, wherein the one or more processors are further configured to: 
determine a reference picture scaling ratio for the reference picture resampling based on a width of a scaling window (PicOutputWidthL) of the current picture and a height of the scaling window (PicOutputHeightL) of the current picture; constrain values of PicOutputWidthL and PicOutputHeightL, respectively, relative to a width of a scaling window (refPicOutputWidthL) of the reference picture and a height of the scaling window (refPicOutputHeightL) of the reference picture (P7, [0045]; See the conformance window flag being set and the corresponding offset values determine the PicOutputWidthL and PicOutputHeightL which are constrained by the refPicOutputWidthL and refPicOutputHeightL as shown in P81-82, [0187], wherein the scaling window is constrained with conformance window as disclosed in P73, #35a); and 
perform the reference picture resampling using the determined reference picture scaling ratio (P80, bullet xvii; it discloses the determination of the scaled reference picture RefPicIsScaled by using the above constrained parameters).  

Regarding claim 24, Liu et al. disclose the apparatus of claim 23, wherein the one or more processors are further configured to: 
constrain the values of PicOutputWidthL and PicOutputHeightL such that PicOutputWidthL * A is greater than or equal to refPicOutputWidthL, PicOutputHeightL * A is greater than or equal to refPicOutputHeightL, PicOutputWidthL is less than or equal to refPicOutputWidthL * B, and PicOutputHeightL is less than or equal to refPicOutputHeightL * B, where parameters A and B are any non-zero positive number, and B is greater than A (P81-82, [0187]; It shows the 4 constrained conditions for RPR, where multipliers 2 and 8 are the two non-zero positive numbers A and B respectively).

Regarding claim 25, Liu et al. disclose the apparatus of claim 24, wherein A equals 2 and B equals 8 (P81-82, [0187]; It shows the 4 constrained conditions for RPR, where multipliers 2 and 8 are the two non-zero positive numbers A and B respectively).  

Regarding claim 26, Liu et al. disclose the apparatus of claim 21, wherein the one or more processors are further configured to: 
determine one or more reference picture scaling values for the reference picture scaling process (P9, See hori_scale_fp and vert_scale_fp which represent the scaling ratios of the horizontal and vertical parameters of the reference picture as disclosed in P73, #35. Also see P81, bullet c for reference pictures being scaled); 
clip the one or more reference picture scaling values to be within a predefined range (P68-69, #28 shows the different ways of clipping the reference picture width/height. P70, bullet g also discloses clipping mechanism. In P12, Eqns 8-771, 8-772 show the clipping); and 
perform the reference picture resampling in accordance with the clipped reference picture scaling values (P12, Eqns 8-777, 8-778, 8-779 shows the reference picture resampling with the clipped reference picture scaling values).

Regarding claim 27, Liu et al. disclose the apparatus of claim 21, further comprising: a camera configured to capture the current picture (P102, [0262]-[0263]; Fig. 10, reference numeral 112).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (WO 2021/073488 A1) (See attached pdf file) in view of Zhang et al. (US PGPub 2021/0152816 A1).

Regarding claim 3, Liu et al. teach the method of claim 2.
Although, Liu et al. teach a syntax element called subpic_treated_as_pic_flag [SubPicIdx] being 1, meaning the subpicture and the picture are same, but it does not explicitly determining that a value of a syntax element indicating the number of subpictures minus 1 is equal to 0 based on the reference picture resampling being enabled.
But Zhang et al. teach a method in the same field of endeavor ([0256], [0518]-[0521]), where it teaches determining that a value of a syntax element indicating the number of subpictures minus 1 is equal to 0 based on the reference picture resampling being enabled (Zhang et al.; [0332]; it teaches a syntax element max_subpics_minus1, whose range is from 0 to 254. Therefore, when max_subpics_minus1=0, it indicates the number of sub-pictures in the picture to be exactly 1, meaning the subpicture and the picture are same).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Liu et al’s invention of video coding using reference picture resampling to include Zhang et al's usage of a syntax element to indicate number of subpictures, because it results in improvement of the quality of decompressed or decoded digital video or images (Zhang et al.; [0054]).

Regarding claim 12, Liu et al. teach the apparatus of claim 11.
Although, Liu et al. teach a syntax element called subpic_treated_as_pic_flag [SubPicIdx] being 1, meaning the subpicture and the picture are same, but it does not explicitly teach to determine that a value of a syntax element indicating the number of subpictures minus 1 is equal to 0 based on the reference picture resampling being enabled. 
But Zhang et al. teach a method in the same field of endeavor ([0256], [0518]-[0521]), where it teaches to determine that a value of a syntax element indicating the number of subpictures minus 1 is equal to 0 based on the reference picture resampling being enabled (Zhang et al.; [0332]; it teaches a syntax element max_subpics_minus1, whose range is from 0 max_subpics_minus1=0, it indicates the number of sub-pictures in the picture to be exactly 1, meaning the subpicture and the picture are same).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Liu et al’s invention of video coding using reference picture resampling to include Zhang et al's usage of a syntax element to indicate number of subpictures, because it results in improvement of the quality of decompressed or decoded digital video or images (Zhang et al.; [0054]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1, “METHODS AND APPARATUSES FOR PREDICTION REFINEMENT WITH OPTICAL FLOW IN REFERENCE PICTURE RESAMPLING” – Chen et al., US PGPub 2021/0092390 A1.
2. “METHOD FOR REFERENCE PICTURE RESAMPLING WITH OFFSET IN VIDEO BITSTREAM” – Choi et al., US PGPub 2021/0092391 A1.
3. “RESAMPLING USING SCALING FACTOR” – Seregin et al., US PGPub 2014/0355676 A1.
4. “REFERENCE PICTURE RE-SAMPLING” – Rapaka et al., US PGPub 2021/0160523 A1.
5. “SIGNALING OF REFERENCE PICTURE RESAMPLING WITH RESAMPLING PICTURE SIZE INDICATION IN VIDEO BITSTREAM” – Choi et al., US PGPub 2021/0092389 A1.

7. "AHG 8: Adaptive Resolution Change (ARC) High-Level Syntax (HLS)" - J. Samuelsson, S. Deshpande, A. Segall; Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11; 3–12 July 2019.
8. "AHG8: Support for reference picture resampling - handling of picture size signalling, conformance windows, and DPB management" - Hendry, Seungwook Hong, Ye-Kui Wang, Jianle Chen, Tsui-Shan Chang, Yu-Chen Sun, Ling Zhu, Jian Lou; Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11; 3–12 July 2019.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485